DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 8, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2015/0122312) in view of Della Sera et al. (US 2014/0266289) in view of Fukushima et al. (US 2016/0049673) in view of Lu et al. (US 2016/0372763) and in view of Winter (US 2016/0111706) and as evidenced by Dress (US 2017/0104337).
Regarding claims 1, 12, and 14, Feng discloses a system (see Figure 3) comprising: 
connecting at least one shadowing compensation device (2) to multiple photovoltaic cells (1; it is disclosed that multiple shadowing compensation devices can be used for multiple solar cells; [0033]), and wherein connecting the at least one shadowing compensation device to the one or more photovoltaic cells comprises implementing the at least one shadowing compensation device in parallel to the one or more photovoltaic cells ([0026]; see Figure 3); 
determining that one or more portions of the multiple photovoltaic cells are impacted by a shading effect (it is disclosed the shadowing compensation device only operates when it is detected the solar cell it is connected to is shaded; [0027]); and


While Feng further discloses the compensation device is a DC-DC power converter that draws a part of energy from the solar cell array as compensation current for the shaded solar cell ([0013]), Feng does not expressly disclose the compensation device is at least one fuel stack, and wherein connecting the at least one fuel stack to the multiple photovoltaic cells comprises implementing the at least one fuel stack in parallel to the multiple photovoltaic cells; converting, using the at least one fuel stack implemented in parallel to the one or more 
Della Sera discloses a renewable energy system (7) comprising a plurality of power sources such as photovoltaic solar panels (100), wind turbine (20), battery array (22), and fuel cell (24) (see Figure 18), where the fuel cell and/or battery array are used to supplement AC power to the load when the solar panels and wind turbine produce less electrical power required by the load due to clouds, nightfall or the absence of wind ([0133] and [0134]).
Feng and Della Sera are analogous because both are directed to a renewable energy system comprising photovoltaic solar panels with shadowing compensation devices.
As Feng is not limited to any specific examples of the compensation device to be used in the system and as energy storage devices such as a battery array and/or fuel cell were well known in the art before the effective filing date of the claimed invention, as evidenced by Della Sera, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known and suitable compensation device, including a battery array and/or fuel cell in the method of Feng.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.  Additionally, the use of a self-generating compensation device would avoid drawing the compensation current from the rest of the array, as set forth in Feng. 

	Modified Feng does not expressly disclose each fuel stack comprises one or more flow batteries, multiple valves, and at least one proton ion exchange membrane, and at least one 
Fukushima discloses at least one battery (10) comprising at least one fuel stack (13), wherein each fuel stack comprises one or more flow batteries (20) and at least one proton ion exchange membrane (21), and at least one active controller and at least one passive controller ([0008]), to open and close at least a portion of the multiple valves of the at least one fuel stack (control flow rate of electrolyte, charging stopping operation, discharging stopping operation; [0008] and [0169]).
Lu discloses a fuel stack (10) comprising at least one flow battery (11 and 11a) and multiple valves ([0008]), and further comprising at least one active controller and at least one passive controller (monitoring unit 19 operating under operational and energy-saving efficiency as well as through sensors and flow meters), to open and close at least a portion of the multiple valves of the fuel stack ([0008] and [0021]).
As modified Feng is not limited to any specific examples of the battery array to be used in the system and as fuel stacks comprising one or more flow batteries, multiple valves, and at least one proton ion exchange membrane were well known in the art before the effective filing date of the claimed invention, as evidenced by Fukushima and Lu above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known and suitable battery array, including one or more flow batteries, multiple valves, and at least one proton ion exchange membrane in the method of modified Feng.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.  Additionally, 
It is noted that using one or more flow batteries, multiple valves, and at least one proton ion exchange membrane as taught by Della Sera, Fukushima, and Lu above as the shadowing compensation device in the method of modified Feng would mean connecting the shadowing compensation device to the multiple photovoltaic cells comprises implementing the one or more flow batteries in parallel to the multiple photovoltaic cells, as set forth in Feng, where converting chemical energy stored in an electrolytic solution to electrical energy is an inherent property of flow batteries.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated at least one active controller and at least one passive controller to open and close at least a portion of the multiple valves of the at last one fuel stack of modified Feng, as taught by Lu above, so that the best energy-saving and operational efficiency of the system can be achieved ([0021]) and the fuel stack can be turned on and off depending on whether or not it is needed to compensate energy for the photovoltaic cells.

Modified Feng does not expressly disclose the controllers comprise at least one solenoid valve.
	Winter discloses a battery controller (435) coupled to a valve (430) and controls the opening and closing of the valve in the flow battery, where the valve can be electrically actuated or be physically actuated by an external solenoid ([0100]).


While modified Feng does not expressly disclose the method is a computer-implemented method where the method is carried out by at least one computing device or a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to carry out the method or a system comprising: a memory; and at least one processor coupled to the memory and configured for carrying out the method, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the method of modified Feng automatic, since it has been held that broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958).

Regarding claim 2, modified Feng discloses all the claim limitations as set forth above, and further discloses measuring a terminal voltage of each of the one or more photovoltaic cells (it is disclosed conventional methods detected unequal voltage resulting from shaded solar cells; [0007]).
claim 3, modified Feng discloses all the claim limitations as set forth above, and further discloses said determining is based at least in part on identifying modifications in the terminal voltage across the one or more photovoltaic cells (it is disclosed the maximum power voltage will change when the solar cell module is shaded, such that the voltage across the one or more photovoltaic cells is used to determine whether or not shading has occurred; [0027]).
Regarding claim 7, modified Feng discloses all the claim limitations as set forth above.
While modified Feng does not expressly disclose implementing an optimization algorithm that minimizes a difference between a terminal voltage measurement of the one or more photovoltaic cells and a reference voltage, Feng further discloses the compensation device is only activated when the one or more photovoltaic cells are determined to be shaded due to its lower voltage output, as set forth above, such that a difference between a terminal voltage measurement of the one or more photovoltaic cells and a reference voltage is minimized ([0013]).
Fukushima further discloses the controller operates based on the voltage difference value between the upstream open circuit voltage and the downstream open circuit voltage to control the charging/discharging and flow rate of the electrolytes ([0008]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the controller to have implemented an optimization algorithm to optimize the amount of electrolytic solution supplied to the at least one fuel stack in order to supply the desired amount of current to the one or more photovoltaic cells impacted by shading loss.
claim 8, modified Feng discloses all the claim limitations as set forth above, and further discloses said optimization algorithm considers one or more constraints (it is inherent an optimization algorithm considers one or more constraints).
Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior arts do not teach or suggest specifically maintaining a uniform voltage level across the multiple photovoltaic cells using electrical energy converted by at least one flow battery. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the combination of the cited prior arts teach the claimed feature, as set forth above, such that Feng teaches maintaining a uniform voltage level across the multiple photovoltaic cells using electrical energy from a shadowing compensation device, and Della Sera and Fukushima teach the shadowing compensation device can be flow batteries.
Applicant’s further arguments with respect to claim(s) 1-3, 7, 8, 12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721